Citation Nr: 0813116	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  07-23 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in June 1973 after more than 21 years of 
active service. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that rating decision, in 
pertinent part, the RO denied service connection for sleep 
apnea, and the veteran's disagreement with that decision led 
to this appeal.  The veteran testified before the undersigned 
at a hearing held at the RO in February 2008.  

In April 2008, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  

The Board notes that that on his VA Form 9, received at the 
RO in June 2007, the veteran made statements indicating he 
may be seeking service connection for tremors, a nervous 
disorder, and a total rating based on individual 
unemployability due to service-connected disabilities.  If it 
has not already done so, the RO should seek clarification as 
to the benefits sought by the veteran and take further 
action, as appropriate.  


FINDING OF FACT

Medical evidence establishes that the veteran's service-
connected deviated nasal septum aggravates his sleep apnea.  


CONCLUSION OF LAW

Service connection for sleep apnea is established.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2007).  In 
this case, the Board concludes that no further notice or 
assistance is required as the outcome of the Board's decision 
is favorable to the veteran, and no prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384. 393 (1993). 

The veteran is seeking service connection for sleep apnea.  
Although his wife, who is a registered nurse, has stated that 
the veteran has had sleep apnea since the early 1960s, his 
service medical records include no complaint or diagnosis 
pertaining to sleep problems or sleep apnea.  The veteran has 
submitted private medical records showing he was diagnosed as 
having sleep apnea following a private sleep study in 
May 2005, and the essence e of the veteran's argument with 
regard to his entitlement to service connection for sleep 
apnea is that his service-connected deviated septum and 
allergic rhinitis aggravate his sleep apnea.  

In support of his contentions, the veteran has submitted the 
reports of two sleep studies done at Healthpark Hospital in 
May 2005 and office notes and statements from private 
physicians dated from March 2005 to February 2006.  The 
records indicate that D.B., M.D., referred the veteran for 
the sleep studies, and at the time of the first study in 
early May 2005, it was noted the veteran had a history of 
loud snoring and awakening frequently at night because of 
that.  It was also reported that he had apparently been 
observed to stop breathing and then to awaken suddenly.  The 
study report included quantitative data, and the physician's 
impression after the study was obstructive sleep apnea 
syndrome.  The physician said this was mild in terms of 
frequency, but did cause significant arousal of sleep.  At 
the next sleep study in late May 2005, which was done for a 
CPAP (continuous positive airway pressure) titration study, 
the impression after the ploysomnogram was obstructive sleep 
apnea syndrome, well controlled with positive airway 
pressure.  The physician noted the veteran did not tolerate 
CPAP satisfactorily but was well controlled with BiPAP (bi-
level positive airway pressure), and he recommended a BiPAP 
device for home use.  

Later records and letters from private physicians discuss 
nasal congestion and obstruction associated with the 
veteran's service-connected allergic rhinitis and deviated 
nasal septum.  Those physicians noted the veteran had been 
diagnosed as having obstructive sleep apnea.  One noted that 
the BiPAP gave the veteran a lot of trouble because he cannot 
breathe through his nose, and in his letter dated in 
February 2006, Dr. D.B. stated that he had difficulty 
treating the veteran's sleep apnea because of the deviated 
nasal septum.  

At a VA examination in August 2006, the veteran reported that 
approximately a year prior to the examination he had a 
polysomnogram and was diagnosed as having a positive 
obstructive sleep apnea and had been prescribed a CPAP 
machine.  The veteran stated the CPAP machine had helped but 
he had gone through two or three adjustments with the 
pressure and mask because of irritation in his nose, 
especially the left nostril.  The veteran reported that even 
with adjustments he often took off the mask in the middle of 
the night because of discomfort and sometimes did this in his 
sleep and either way did not return it.  

After examination, the impression included: mild allergic 
rhinitis; deviated nasal septum, left side, complete 
blockage; and obstructive sleep apnea.  The examiner stated 
he reviewed the veteran's service medical records and other 
records and noted the veteran's past evaluations, 
recommendations, and treatment by other physicians.  The VA 
examiner said it was his opinion that the veteran's 
obstructive sleep apnea is significantly aggravated by his 
deviated nasal septum.  He said it is at least as likely as 
not that the deviated nasal septum is causing a significant 
aggravation to the corrective use of the veteran's CPAP 
machine therapy for his obstructive sleep apnea.  The 
examiner further sated that it is less likely that the 
obstructive sleep apnea is caused by the allergic rhinitis or 
by the deviated nasal septum.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  Disability that is proximately due to or the result 
of a service-connected disease or injury will be service 
connected as well.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310(a).  This necessarily includes any increase in 
disability that is proximately due to or the result of a 
service-connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused by or aggravated by the 
service-connected disease or injury.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
provide that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (effective October 10, 
2006).  

It is VA's consistently applied policy to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in each case.  When, after careful consideration 
of procurable and assembled data, a reasonable doubt arises 
regarding service connection, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).  

The veteran's service-connected disabilities include allergic 
rhinitis, rated as noncompensably disabling, and deviated 
nasal septum, rated as 10 percent disabling.  

In this case, the VA examiner, who reviewed the record, has 
expressed an explicit opinion that the veteran's service-
connected deviated nasal septum aggravates his obstructive 
sleep apnea, and there is no medical evidence to the 
contrary.  The Board recognizes that 38 C.F.R. § 3.310(a) 
requires evidence of a baseline level of severity of the 
nonservice-connected disease or injury.  Here, the results of 
the May 2005 sleep studies establish the baseline level of 
severity of the veteran's obstructive sleep apnea, and given 
the VA medical opinion dated in August 2006, in which the VA 
physician determined that the veteran's service-connected 
deviated nasal septum significantly aggravates the sleep 
apnea, it is reasonable to expect the medical opinion was 
based on evidence of the baseline and the current level of 
disability of the nonservice-connected sleep apnea.  See 71 
Fed. Reg. 52774-52747 (Sept. 7, 2006) (Supplementary 
Information pertaining to Claims Based on Aggravation of a 
Nonservice-Connected Disability, Final Rule).  The record 
does include a September 2006 study report from the Arkansas 
Sleep Disorder Diagnostic Center with a note that later 
follow-up was planned.  This report, together with further 
clinical studies that may be ordered by the RO, may be used 
in assignment of a disability rating.  In any event, the 
Board finds that medical evidence establishes that the 
veteran's service-connected deviated nasal septum aggravates 
his sleep apnea and therefore concludes that service 
connection for sleep apnea is in order.  

ORDER

Service connection for sleep apnea is granted secondary to 
the veteran's service-connected deviated nasal septum.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


